Slip Op. 17-56

                UNITED STATES COURT OF INTERNATIONAL TRADE


PAKFOOD       PUBLIC   COMPANY
LIMITED,      OKEANOS      FOOD
COMPANY LIMITED, THAI UNION
FROZEN PRODUCTS PUBLIC CO.,
LTD., THAI UNION SEA FOOD CO.,
                                                   Before: Leo M. Gordon, Judge
LTD.,
                                                   Court No. 14-00230
                       Plaintiffs,

                  v.

UNITED STATES,

                       Defendant.


                                      JUDGMENT

      Before the court is the U.S. Department of Commerce's Final Results of

Redetermination Pursuant to Court Remand ("Remand Results"), ECF No. 56, in this

action. There being no challenge to the Remand Results, it is hereby

      ORDERED that the Remand Results are sustained; and it is further

      ORDERED that the subject entries enjoined in this action, see ECF No. 10

(order granting consent motion for preliminary injunction), must be liquidated in

accordance with the final court decision, as provided for in Section 516A(e) of the Tariff

Act of 1930, as amended, 19 U.S.C. § 1516a(e) (2012).

                                                           Isl Leo M. Gordon
                                                         Judge Leo M. Gordon


Dated: May 10, 2017
       New York, New York